
	

114 S3438 : To authorize the Secretary of Veterans Affairs to carry out a major medical facility project in Reno, Nevada.
U.S. Senate
2016-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		114th CONGRESS2d Session
		S. 3438
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2016
			Referred to the Committee on Veterans' Affairs
		
		AN ACT
		To authorize the Secretary of Veterans Affairs to carry out a major medical facility project in
			 Reno, Nevada.
	
	
		1.Authorization of certain major medical facility projects of the Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Seismic, life safety, and utilities upgrades and expansion of clinical services in Reno, Nevada, in an amount not to exceed $213,800,000.
 (2)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $317,300,000.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2017 or the year in which funds are appropriated for the Construction, Major Projects, account $531,100,000 for the projects authorized in subsection (a).
 (c)LimitationThe projects authorized in subsection (a) may only be carried out using— (1)funds appropriated for fiscal year 2017 or the year in which funds are appropriated for the Construction, Major Projects, account pursuant to the authorization of appropriations in subsection (b);
 (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2017 that remain available for obligation;
 (3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2017 that remain available for obligation;
 (4)funds appropriated for Construction, Major Projects, for fiscal year 2017 for a category of activity not specific to a project;
 (5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2017 for a category of activity not specific to a project; and
 (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2017 for a category of activity not specific to a project.
				Passed the Senate November 29, 2016.Julie E. Adams,Secretary
